Citation Nr: 0502014	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  00-02 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right foot and 
heel disorder.

2.  Entitlement to service connection for atherosclerosis, to 
include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to ionizing radiation.

4.  Entitlement to service connection for lipomas and tumors, 
to include as due to exposure to ionizing radiation.

5.  Entitlement to service connection for an anal disorder, 
to include as due to exposure to ionizing radiation.

6.  Entitlement to service connection for a stomach disorder, 
to include as due to exposure to ionizing radiation.

7.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1968 and from February to August in 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania in September 1999, April 2002, and 
May 2004.  The veteran's appeal also initially included the 
issues of entitlement to service connection for peripheral 
neuropathy, kidney cancer, degenerative joint disease, and a 
lowered immune system with accelerated aging and genetic 
defects; and entitlement to a temporary total evaluation 
under 38 C.F.R. § 4.30 (2003).  However, he withdrew these 
issues from appellate status during his September 2004 VA 
Video Conference hearing.

The Board remanded this case back to the RO in July 2001, and 
the veteran's appeal at that time included a claim for 
service connection for a right ankle disorder.  This claim 
was granted in a December 2003 rating decision, however.

During his September 2004 VA Video Conference hearing, the 
veteran submitted a recent report of a VA x-ray of the right 
ankle.  Service connection is presently in effect for this 
disorder, and the Board interprets this submission as an 
informal claim for an increased rating.  Accordingly, this 
matter is referred back to the RO for appropriate action.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran does not have a current right foot and heel 
disorder that is etiologically related to service.

3.  The veteran does not have a current cardiovascular 
disorder that is etiologically related to service; moreover, 
this disorder has not been shown to be causally related to 
alleged exposure to ionizing radiation during service.

4.  The veteran does not have a current skin disorder that is 
etiologically related to service; moreover, this disorder has 
not been shown to be causally related to alleged exposure to 
ionizing radiation during service.

5.  The veteran's claimed lipomas and tumors have not been 
shown to be etiologically related to service; moreover, this 
disorder has not been shown to be causally related to alleged 
exposure to ionizing radiation during service.

6.  The veteran's claimed anal disorder has not been shown to 
be etiologically related to service; moreover, this disorder 
has not been shown to be causally related to alleged exposure 
to ionizing radiation during service.

7.  The veteran does not have a current stomach disorder that 
is etiologically related to service; moreover, this disorder 
has not been shown to be causally related to alleged exposure 
to ionizing radiation during service.


CONCLUSIONS OF LAW

1.  A right foot and heel disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2003).

2.  Atherosclerosis was not incurred in or aggravated by 
service or as due to alleged exposure to ionizing radiation 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 
(2003).

3.  A skin disorder was not incurred in or aggravated by 
service or as due to alleged exposure to ionizing radiation 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 
(2003).

4.  Lipomas and tumors were not incurred in or aggravated by 
service or as due to alleged exposure to ionizing radiation 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 
(2003).

5.  An anal disorder was not incurred in or aggravated by 
service or as due to alleged exposure to ionizing radiation 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 
(2003).

6.  A stomach disorder was not incurred in or aggravated by 
service or as due to alleged exposure to ionizing radiation 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim for VA benefits and includes an enhanced 
duty to notify the claimant as to the information and 
evidence necessary to substantiate a claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a VA examination addressing his claimed 
right foot and heel disorder.  For reasons described in 
further detail below, the Board has determined that an 
examination addressing the veteran's other claimed disorders 
is not "necessary" under 38 C.F.R. § 5103A(d).

The Board is also satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claims 
has been met.  The RO described such evidence in a September 
2001 letter.  By this letter, the RO has also notified the 
veteran of exactly which portion of that evidence (if any) 
was to be provided by him and which portion VA would attempt 
to obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was further notified that he 
should submit any additional evidence that he had in support 
of his claims.  See 38 C.F.R. § 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the first AOJ adjudication of the veteran's claim for 
service connection for a right foot and heel disorder 
predated the enactment of the VCAA.  The Board is, 
nevertheless, satisfied that the September 2001 VCAA letter 
fulfilled all VCAA requirements.  The remaining claims were 
first adjudicated after the issuance of the September 2001 
VCAA letter.  As such, the Board finds that no prejudice to 
the veteran will result from an adjudication of his claims in 
this Board decision, and remanding this case back to the RO 
for further VCAA development would result only in additional 
delay with no benefit to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including cardiovascular diseases, 
malignant tumors, and peptic ulcers, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. 

The veteran has alleged that his disorders, other than his 
right foot and heel disorder, are etiologically related to 
exposure to ionizing radiation during service.  However, the 
veteran's post-service medical records do not show any 
disorders that are specifically included among the list of 
"radiogenic diseases" found in 38 C.F.R. § 3.311(b)(2)(i), 
which consists largely of cancers.  Also, the veteran has 
presented no competent scientific or medical evidence 
suggesting that his claimed disorders are "radiogenic 
diseases," as would warrant further consideration under 
38 C.F.R. § 3.311(b)(4).  Moreover, the absence of competent 
evidence of radiogenic diseases renders unnecessary any 
further development to corroborate the veteran's claimed 
exposure to ionizing radiation; even if fruitful, such 
development would not support the veteran's claims on this 
basis because no disorders listed in 38 C.F.R. 
§ 3.311(b)(2)(i) have been shown.  See Bernard v. Brown, 
supra; see also Sabonis v. Brown, 6 Vet. App. at 430.  
Accordingly, the Board finds that no further development is 
needed regarding radiation exposure and that, as 38 C.F.R. 
§ 3.311 is not applicable, the veteran's claims will only be 
further considered on a direct service connection basis.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

During service, in May 1969, the veteran was treated for an 
injured right heel.  However, his August 1969 separation 
examination was negative for right heel or foot symptoms.  An 
August 1994 VA treatment record indicates that the veteran 
was wearing bilateral foot orthotics.  A November 1998 
statement from Robert D. Multari, D.O., who reviewed the 
veteran's service medical records, reflects that he had a 
right ankle disorder (now separately service-connected) that 
was "subsequent to injury to his right foot and heel in the 
course of active duty in 1969."  However, Dr. Multari did 
not specify any right foot disorder separate from the 
veteran's service-connected right ankle disorder.  A February 
2000 statement from Dr. James Detelich reflects that the 
veteran had been treated for right foot symptoms since the 
early 1970s, and Dr. Detelich noted the veteran's in-service 
right foot injury.  

In March 2003, the veteran underwent a VA examination, with 
an examiner who reviewed the claims file.  The examiner 
diagnosed right plantar fasciitis and a tiny asymptomatic 
plantar heel spur.  While the examiner opined that there was 
a link between the veteran's right ankle disorder and his 
service-connected left knee disorder, the examiner found no 
evidence "of any foot problem being caused by military 
service or being aggravated by his service[-]connected left 
knee."  The Board would point out that this is the only 
evidence of record directly addressing the question of 
whether a current right foot and heel disorder (as opposed to 
a right ankle disorder) is directly related to service or to 
a service-connected disability, and the examiner's 
conclusion, which is of considerable probative value in view 
of the claims file review, does not support the veteran's 
claim. 

The Board has reviewed the veteran's service medical records 
and observes that they are negative for any cardiovascular 
symptomatology.  Subsequent to service, the veteran was seen 
at a private facility in March 1990 with complaints of 
tachycardia, but an electrocardiogram was within normal 
limits.  The discharge diagnoses were a vasovagal syncope, 
hypokalemia, and respiratory acidosis.  The veteran underwent 
an electrocardiogram in April 1991 to rule out an old 
inferior infarct.  X-rays from the same month revealed no 
heart abnormalities.  A May 1994 private treatment record 
indicates a regular cardiac rhythm.  The report of a May 1995 
VA examination contains a diagnosis of hypertension.  The 
veteran was admitted to a private hospital in September 1998 
for an acute anterior myocardial infarction and subsequently 
underwent thrombolysis and a percutaneous transluminal 
coronary angioplasty.  In January and February of 1999, the 
veteran was hospitalized at a VA facility for coronary artery 
disease.  A June 1999 VA myocardial perfusion study revealed 
a non-transmural scar involving the anterior wall and a 
reduction in the left ventricular ejection fraction to 34 
percent, with left ventricular dilation.  However, none of 
these records contain any sort of opinion or analysis linking 
a current disorder to service.

Similarly, the veteran's service medical records are negative 
for any skin problems.  The veteran was first treated for 
dermatitis and folliculitis at a VA medical center in March 
1994.  A May 1995 VA examination report contains a diagnosis 
of right hand dyshydrosis.  However, these records do not 
contain any sort of opinion or analysis linking a current 
disorder to service.

Also, the veteran was not treated for any lipomas or similar 
problems during service.  He was first seen for a thigh 
lipoma at a VA medical center in January and February of 
1994.  Pathological studies were performed with lipomas from 
the thigh, chest wall, and left upper arm in February 1994, 
March 1994, and March 1995; none were shown to be malignant.  
A May 1995 VA examination report contains a diagnosis of 
status post numerous lipoma excisions.  However, none of 
these records contain any sort of opinion or analysis linking 
a current disorder to service.

The veteran was not treated for any abnormalities of the anal 
region during service.   A private treatment record from 
September 1994 indicates treatment for anal fissures.  
However, the claims file contains no opinion or analysis 
linking a current disorder to service.

During service, in May 1969, the veteran reported "stomach 
aches" for the past two weeks.  No diagnosis was rendered, 
and his August 1969 separation examination was negative for 
gastrointestinal symptoms.  A September 1993 report from J. 
H. Kim, M.D., reflects the veteran's complaints of diarrhea 
and stomach upset.  A May 1995 VA examination report contains 
a diagnosis of a history of a hiatal hernia.  The report of 
the veteran's VA hospitalization from January and February of 
1999 contains a diagnosis of a hiatal hernia.  Upper 
gastrointestinal x-rays from April 1999 revealed a 
questionable hiatal hernia at the distal esophagus.  The 
veteran was seen with complaints of dyspepsia in October 
2000, and a December 2000 VA esophagogastroduodenoscopy 
revealed mild esophagitis, stomach erosion, and duodenitis.  
However, these reports do not contain any sort of opinion or 
analysis linking a current disorder to service.

To date, the RO has not afforded the veteran VA examinations 
with opinions as to the etiology of his claimed 
atherosclerosis, skin disorder, lipomas and tumors, anal 
disorder, or stomach disorder.  Such opinions are 
"necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) there is an indication the current disability or symptoms 
may be associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(c)(4).  In this case, however, there is no 
evidence linking the veteran's claimed disorders to service 
and no reasonable possibility that VA examinations would 
result in findings favorable to the veteran.  Accordingly, 
the Board finds that etiology opinions are not "necessary."  
See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

Currently, the only other evidence of record supporting the 
veteran's claims is lay evidence, including his hearing 
testimony and lay statements from relatives and friends.  
These individuals, however, have not been shown to possess 
the requisite medical training or credentials needed to 
render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, this lay evidence does not 
constitute medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Overall, the preponderance of the evidence is against the 
veteran's claims for service connection for a right foot and 
heel disorder, atherosclerosis, a skin disorder, lipomas and 
tumors, an anal disorder, and a stomach disorder, and these 
claims must be denied.  In reaching this determination, the 
Board acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to service connection for a right 
foot and heel disorder is denied.

The claim of entitlement to service connection for 
atherosclerosis, to include as due to exposure to ionizing 
radiation, is denied.

The claim of entitlement to service connection for a skin 
disorder, to include as due to exposure to ionizing 
radiation, is denied.

The claim of entitlement to service connection for lipomas 
and tumors, to include as due to exposure to ionizing 
radiation, is denied.

The claim of entitlement to service connection for an anal 
disorder, to include as due to exposure to ionizing 
radiation, is denied.

The claim of entitlement to service connection for a stomach 
disorder, to include as due to exposure to ionizing 
radiation, is denied.




REMAND

The veteran's claim of entitlement to TDIU was received by 
the RO in December 2003 and was adjudicated in a May 2004 
rating decision.  The current appeal ensued thereafter.  
However, to date the RO has not sent the veteran a letter 
notifying him of the information and evidence that is 
necessary to substantiate the claim and the relative duties 
of VA and the veteran in obtaining such evidence.  Such 
notification is required under the VCAA and Quartuccio.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claim.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.

2.  Then, after ensuring that all 
necessary development has been completed, 
the veteran's claim of entitlement to 
TDIU should be readjudicated.  If the 
determination of this claim remains less 
than fully favorable to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case (with the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2003) 
included) and be afforded a reasonable 
period of time in which to respond before 
the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


